                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GEORGE GRAFENSTINE                              :
         Plaintiff,

              v.                                :          CIVIL ACTION
                                                           NO. 19-2931
ANDREW SAUL, Commissioner of
Social Security                                 :
               Defendant.



                                           ORDER


       AND NOW, this 18th day of March 2020, upon careful consideration of:

Plaintiff’s Brief and Statement of Issues in Support of Request for Review (ECF No. 14);

Defendant’s Response (ECF No. 15); Plaintiff’s Reply (ECF No. 16); the Report and

Recommendation of United States Magistrate Judge Marilyn Heffley (ECF No. 17); Defendant’s

Objections (ECF No. 21); and, Plaintiff’s Response to Objections (ECF No. 23), it is

ORDERED as follows:

              1. Defendant’s Objections (ECF No. 21) are OVERRULED;1



1
     When objections are filed to the Report and Recommendation (R&R) of a Magistrate Judge,
the district court must conduct a de novo review of those portions of the R&R to which
objections are made. 28 U.S.C. §636(b)(1). “Objections which merely rehash an argument
presented to and considered by a magistrate judge are not entitled to de novo review.” Gray v.
Delbiaso, Civ. No. 14-4902, 2017 U.S. Dist. LEXIS 101835, at *11 (E.D. Pa. June 30, 2017); see
also Luckett v. Folino, CIVIL NO. 1:09-CV-0378, 2010 U.S. Dist. LEXIS 100018, at *2 (M.D.
Pa. 2010) (denying objections to R&R because “[e]ach of these objections seeks to re-litigate
issues already considered and rejected by [the] Magistrate Judge [ ].”).
        In this case, Defendant filed an Objection to the R&R and in doing so, conceded that
based upon current law, the magistrate was obligated to rule the way she ruled. (ECF No. 21 at
2.) Defendant merely filed the objection “to preserve the issue for potential further review” in
                                           Page 1 of 2
               2. The Report and Recommendation (ECF No. 17) is APPROVED and
                  ADOPTED;

               3. Plaintiff’s Request for Review is GRANTED;

               4. This matter is REMANDED to the Commissioner of Social Security pursuant
                  to sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with
                  the Report and Recommendation; and,

               5. The Clerk of Court shall mark the above-captioned matter CLOSED



                                                            BY THE COURT:



                                                            /s/   C. Darnell Jones,   II   J.




the event the current state of the law changes. (ECF No. 21 at 2.) Inasmuch as Defendant is
not objecting on the basis of any alleged legal error or finding of fact contained within the R&R,
the matter is not entitled to de novo review. Instead, this Court must review the R&R for clear
error. Crist v. Kane, CIVIL ACTION NO. 3:14-CV-01412, 2016 U.S. Dist. LEXIS 131107, at *4
(M.D. Pa. Sept. 26, 2016). Having done so and finding no clear error in this case, the R&R
shall be approved and adopted.
                                            Page 2 of 2
